Cite as: 579 U. S. ____ (2016)           1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
 JOHN WAYNE CONNER v. ERIC SELLERS, WARDEN
   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF 

     CERTIORARI TO THE SUPREME COURT OF GEORGIA

           No. 16–5229 (16A58) Decided July 14, 2016 


  The application for stay of execution of sentence of death
presented to JUSTICE THOMAS and by him referred to the
Court is denied. The petition for a writ of certiorari is
denied.
  JUSTICE BREYER, dissenting from denial of certiorari
and application for stay of execution.
  John Conner was initially sentenced to death 34 years
ago. He now asks this Court to decide whether the Eighth
Amendment permits a State to keep him incarcerated
under threat of execution for so long. For reasons I have
previously expressed, I would grant the petition to consid-
er this constitutional question. See Lackey v. Texas, 514
U.S. 1045 (1995) (memorandum of Stevens, J., respecting
denial of certiorari); Boyer v. Davis, 578 U. S. ___, ___
(2016) (BREYER, J., dissenting from denial of certiorari);
Valle v. Florida, 564 U.S. 1067 (2011) (BREYER, J., dis-
senting from denial of stay); Knight v. Florida, 528 U.S.
990, 993 (1999) (BREYER, J., dissenting from denial of
certiorari); see also Glossip v. Gross, 576 U. S. ___, ___
(2015) (BREYER, J., dissenting) (slip op., at 19–23).
  I respectfully dissent from the denial of certiorari and
application for stay of execution.